DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/9/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
Claims 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation that variables RIII3, XIII3, and ZA+ are the same as defined in claim 3; however, neither claim 3 or its parent claim defines these variables. The scope of the claimed structural formula is therefore indefinite.

Claim Rejections - 35 USC § 103
Claim 1-3, 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al, US2002/0155376, in view of Inoue et al, US2015/0017576.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-3 and 6).
Regarding claim 13: Hashimoto teaches that the content of monomer containing an acid labile unit is in the range of 5 to 95 mol%, overlapping the claimed range (¶0053).
As discussed in the previous Action, the combination of Hashimoto and Inoue renders obvious a polymer comprising a combination of Hashimoto’s monomer (II), corresponding to claimed monomer a1-1, and Inoue’s acid decomposable monomer, corresponding to claimed monomer a1-2, as the acid labile group-containing units. Given that Hashimoto teaches that the amount of monomer containing an acid labile unit should be in the range of 5 to 95 mol%, it would be obvious to vary the total amount of these two monomers in the range of 5 to 95 mol%, overlapping the claimed range. It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed invention in view of the prior art.
Regarding claim 15: Inoue teaches that the use organic solvent-based developers, corresponding to the claimed organic developer, was known in the art (¶0653, 0658). Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the process of Hashimoto by substituting an organic developer for the developing agent.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto et al, US2002/0155376, and Inoue et al, US2015/0017576, as applied to claims 1-3 and 6 above, and further in view of Ichikawa et al, US2010/0203446.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hashimoto et al, US2002/0155376, and Inoue et al, US2015/0017576 as applied to claims 1-3 and 6 above, and further in view of Yamada et al, JP2015-147926.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Regarding the rejection over Hashimoto in view of secondary references: Applicant argues neither Hashimoto nor Inoue teaches the production of a polymer containing the four specific types of structural units recited in the independent claim. Applicant argues that Hashimoto and Inoue both only disclose a single type of monomer containing an acid labile unit, and therefore the prior art does not render the claimed invention obvious. In response, it is noted that the rejection of record does not allege that either reference individually discloses the production of a polymer as defined in the claims.
It has been held that “[I]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…. [T]he idea of combining them flows logically from their having been individually taught in the prior art;” see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As discussed in the previous Action, Hashimoto teaches that it was known in the art that a monomer unit having the structure shown below, corresponding to claimed 

    PNG
    media_image1.png
    211
    123
    media_image1.png
    Greyscale

formula a1-1, could be included in a resist polymer in order to introduce an acid labile group. Said acid labile group can be decomposed via reaction with an acid, thereby increasing the solubility of the resin in alkali developers. Similarly, Inoue teaches that it was known that a monomer having following structure could be used for the same purpose.

    PNG
    media_image2.png
    175
    184
    media_image2.png
    Greyscale

Both the monomer of Hashimoto and the monomer of Inoue were known to be used for the same purpose-i.e., introducing acid labile groups into resist polymers so that upon exposure to acid the solubility of the resin to alkali developers is increased. Barring a showing of evidence demonstrating unexpected results, an ordinary artisan would reasonably expect that the monomer of Hashimoto and the monomer of Inoue could be combined with one another to form a mixture capable of performing the same function; see In re Kerkhoven cited above. Applicant has not provided any evidence and/or arguments demonstrating that an ordinary artisan would not have a reasonable expectation that using a combination of the two monomers shown above in the polymer of Hashimoto would yield the desired result of a resist polymer containing acid labile groups that could be used to increase its alkali solubility.  Applicant’s argument therefore is not persuasive, as it does not address the basis of the rejection as outlined in the previous Action.
Applicant further argues that the claimed invention yields unexpected results, citing data from the examples provided in the specification.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)).
As noted above, applicant cites Examples 3 to 5 and 9 to 11 as evidence that the claimed invention yields unexpected results; however, the cited data is not commensurate in scope with the broad range of polymer structures that fall within the scope of the claimed invention. The cited examples were prepared using the required monomers in specific amounts-the monomer of formula (I), for instance is used in an amount of about 10 mol% in the monomer mixture for each of the cited polymers. Similarly, the examples generally use the monomers of claimed formulae a1-1, a1-2, and a2-A in amounts of about 20 mol%, about 25mol mol%, and  about 32 mol%, respectively. In contrast, the independent claim does not restrict the amounts of these monomers; the claimed invention therefore reads on  a polymer containing any amount of each of the recited monomers. Furthermore, the specific monomers used in the cited examples are not commensurate in scope with the broad range of structures that fall within the scope of the formulae (I), (a1-1), (a1-2), and (a2-A) recited in the instant claims. The cited evidence therefore is not commensurate in scope with the invention as claimed. The rejection is therefore maintained.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Hashimoto et al, US2002/0155376. The prior art does not teach nor does it fairly suggest the production of a copolymer comprising units corresponding to the structures required by the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765       

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765